DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 12/16/2020 has been received and entered in to the case. 
	Claims 5-9 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-4 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 112 (maintained)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Response to Arguments
Applicant's arguments with regard to the above 35 USC §112(b) rejection have been fully considered but they are not persuasive.
Applicant attempted to provide the structure of each “TME” and “TMD” medium disclosed in the claims. It appears that applicant misunderstood the Examiner’s intention. The 35 USC §112(b) rejection to the terms “TME” and “TMD” was not about how they are made or what ingredients they contain, rather it is about whether the terminology of “TME” and “TMD” is clear. These terms are not used commonly in the art. There is no disclosure in the specification what these abbreviations stand for. There is no definition given in the specification what the meanings of these abbreviations are. Therefore, it is the Examiner’s position that these terms are not clear what they are intended to point out.
MPEP§2173.05(a) states: “[t]he meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology 
	Applicant is advised to use generic term, for example, “first medium” and “second medium” instead of using the term “TME” and “TMD”.

	It is noted that there is no prior art rejection, and thus, once the 112(b) issue is resolved with regard to claims 1-4, the restriction requirement would be withdrawn and the method claims (claims 5-7) would be rejoined, and further examined. Applicant is advised to amend the method claims accordingly.
	It is also noted that claims 8-9 would not be rejoined even if claims 1-4 are determined allowable. This is because these claims belong to Group III (see restriction requirement mailed on 6/16/2020), and the unity of invention was not considered for Group III since it is not a main invention due to the multiple products presented in the claims (see 37 CFR 1.475(d)).

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAEYOON KIM/Primary Examiner, Art Unit 1632